ALD-026                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2789
                                       ___________

                              IN RE: CARLO AMATO,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 3-19-cv-19449)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 10, 2021
             Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges

                           (Opinion filed: December 14, 2021)
                                       __________

                                        OPINION*
                                       __________
PER CURIAM

       Carlo Amato petitions for a writ of mandamus directing the District Court to rule

on his motion to vacate, correct, or set aside his sentence under 28 U.S.C. § 2255. After

Amato filed this petition, the District Court denied the motion by order entered

November 30, 2021. Thus, because Amato has received all the relief he requested, his


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
petition is moot and we will dismiss it on that basis. See Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 698-99 (3d Cir. 1996). Amato’s motion for a refund of his filing fees

is denied. See Porter v. Dep’t of Treasury, 564 F.3d 176, 179 (3d Cir. 2009) (“It is of no

consequence whether an appeal is voluntarily dismissed, dismissed due to a jurisdictional

defect, or dismissed on the merits—appellants are not entitled to the return of their filing

and docketing fees.”).




                                              2